DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/21 has been entered.

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive.
On pages 6-7 regarding 103 rejections, Applicant argues the amendments to claim 1 overcome the rejections of record. Applicant argues in particular that Berez never teaches that metal and polymer strands can be combined, nor a ratio at which that could happen. Applicant argues further that metal wires of Berez don’t both maintain expansion as well as facilitate imaging. Regarding Burnside Applicant argues that their interwoven strands are both bioresorbable, which “teaches away” from the braids being woven from both metal as well as bioresorbable polymeric elements as the 
The Examiner respectfully disagrees. Berez absolutely teaches metal and polymeric strands are combined. They indicated this was possible in the already-cited paragraph [0169] which described the number of metal and polymer strands that were possible. Further, the ratios are absolutely taught in the same paragraph. Further, the wires of Berez do absolutely maintain expansion, since one of the disclosed uses of the devices of the disclosure of Berez are for treating atherosclerosis by opening the device as a stent at the treatment site to maintain patency and prevent re-narrowing ([0297]-[0301]). The Examiner respectfully agrees Berez doesn’t disclose their metallic wires comprising radiopaque materials (e.g. facilitating imaging), but this was already provided for in the disclosure of Clerc. 
As regards arguments that Burnside “teaches away” from woven metal/polymer elements, the Examiner reminds Applicant that isn’t possible for a supporting reference to “teach away” from anything. As regards Burnside not teaching a graft being bioresorbable and porous, the Examiner is respectfully unsure what this has to do with the rejection of record, which doesn’t refer to any graft, and since Berez has already disclosed all claimed porosities of the claimed device. 
On page 7 Applicant argues further that the amended claims requires the polymeric fibers to be “shape set” whereas the metal wires are not shape set, with support from [0116]).
The Examiner respectfully refers to the rejection below regarding the newly added claim limitation. However, the Examiner wishes to point out the complete none of the fibers shape set, or all of the fibers shape set. This accordingly appears to be a mere design choice which isn’t done for any particular reason, solves any problem, or otherwise presents any benefit over the prior art. See the rejection below. 

Claim Objections
Claims 1 and 42-43 are objected to because of the following informalities:  
Claim 1 is objected to since its amendments have created a large run-on sentence and removes clarity as regards what part of the endovascular device actually comprises what other part of the device.
Claims 42-43 are objected to for depending on cancelled claims. For the purposes of examination these claims are understood to depend from claim 1. 
 Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 13-17, 37-38, 40, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berez et al. (US 20160206452 A1), hereinafter known as Berez in view of Burnside et al. (US 6626939 B1), hereinafter known as Burnside further in view of Clerc et al. (US 20080221670 A1), hereinafter known as Clerc and further in view of Hebert et al. (US 20160206419 A1) hereinafter known as Hebert.
claims 1 and 34-36 Berez discloses an endovascular device  for positioning in a lumen of an intracranial blood vessel to divert blood flow from an aneurysm of the blood vessel (this is stated as an “intended use” of the device. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Berez was considered capable of performing the cited intended use of being positioned in a lumen of a blood vessel “to divert” flow. See also [0003]  where the device is described as being positionable in a blood vessel, where if positioned therein the blood is necessarily diverted away from the vessel wall as the stent is placed therebetween and [0007] which indicates the device can be used within the brain), the device comprising a resiliently deformable ([0008] flexible) tubular body (Figure 4a), the tubular body comprising a braid ([0009]; Figure 4a), the braid comprising interwoven polymeric fibers ([0169]) and resiliently deformable metal wires ([0169] “one or more of the ribbons can be formed of a biocompatible metal material”),
wherein the braid comprises at least 38 (exactly 48) polymeric fibers ([0169] 48 strands (or alternatively, 60 - see explanation directly below)), and from 2-12 resiliently deformable metal wires ([0169] the device can include polymer material, with one or more ribbons being formed of a biocompatible metal material; there can be “as many as 60 strands of ribbon”. Taken together, the disclosure teaches the inclusion of 60 total strands of ribbon, with “at least one” being the metal. This renders the inclusion of exactly 48 strands of polymeric ribbon and 12 strands of metal ribbon as an obvious number of metal/polymer strands since it falls within the disclosure of Berez’s teachings. The inclusion of any number of polymer strands and any number of metal strands is understood to be obvious to the person of ordinary skill in the art in light ot Berez [0069]), 
and wherein the braid has a porosity of 60% to 80% when in an expanded configuration ([0199] and Figures 9-11), and wherein the resiliently deformable metal wires are both (1) configured to facilitate and/or maintain radial and/or axial expansion of the tubular body in the lumen (this is stated as a “functional limitation” as the metal wires (see explanation above). The wires of Berez are understood capable of “maintaining” expansion of the tubular body in the lumen in that it is one of the described strands which make up the device as a whole, all of which strands are understood to contribute to (e.g. facilitate) the maintaining of the device in the lumen. See for example, [0297]-[0301] the instant invention is useable to treat lumens both as an occluding device, embolism filter, as well as a stent to maintain lumen patency);
but is silent with regards to the fibers being bioabsorbable,
the metal wires comprising a radiopaque material,
the polymeric fibers have been shape set without shape setting the metal wires. 
However, regarding claims 1 and 34-36 Burnside teaches an endovascular device which has fibers that comprise bioabsorbable polymer (Abstract). Berez and Burnside are involved in the same field of endeavor, namely vascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the device of Berez so that it was bioabsorbable as is taught by Burnside since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, a degradable material is well-known in the art for manufacturing a degradable prosthesis, and a well-known alternative to biostable structures.
Further, regarding claims 1 and 34-36 Clerc teaches that wires that make up an endovascular device can include metal wires which are radiopaque ([0007]) Berez and Clerc are involved in the same field of endeavor, namely vascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Berez by having their metal wires be radiopaque such as is taught by Clerc as a known structural format of incorporating a visualization aid into the device. Any such incorporation would be suitable. Likewise, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Further, regarding claims 1 and 34-36 Hebert teaches a medical device in which both metal and polymer elements are present, wherein the polymeric fibers are shape-set but the metal elements are not shape set (while this is understood to be a product-by-process limitation, and patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In this case, the shape-set is understood to physically change the make-up of the polymeric fibers. Accordingly, Hebert is provided to teach the obviousness of this method step. See Hebert [0165]). Berez and Hebert are involved in the same field of endeavor, namely endovascular medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Berez Burnside Clerc Combination so that all the fibers are shape set, none of the fibers are shape set, or only the polymer fibers are shape set (such as is taught by Hebert). The Examiner respectfully notes this doesn’t appear to effect the function of the device and Applicant has described these as obvious alternatives, none beneficial over the other, and none offering any distinct benefit over the others as far as the functioning of the device as a whole. (Applicant’s specification [0117]).
claim 3 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses the device in the expanded formation has a porosity ranging from 60-70% ([0199]). 
Regarding claims 6 and 38 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses the fibers have a diameter in the range of 30-80 microns ([0139] 0.005 inches - 0.002 inches).
Regarding claim 13 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,
wherein Clerc further teaches the resiliently deformable metal wires comprise a nickel-titanium alloy or a cobalt-chromium-nickel alloy ([0055]).
Regarding claims 14-15 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,
wherein Clerc further teaches the radiopaque material comprises a radiopaque metal of tantalum, gold, platinum, or a combination ([0053] gold).
Regarding claim 16 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,
wherein Burnside further discloses the polymeric fibers comprise PLA (Abstract).
Regarding claim 37 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,

Regarding claim 40 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,
wherein Burnside further teaches an endovascular device having a diameter of:
 7 mm wherein the polymer fibers are interwoven at a pitch angle of 9 degrees of less;
the tubular body is 5 mm with the fibers are interwoven at a pitch angle of 12 degrees or less;
the tubular body is 4 mm with the fibers interwoven at a pitch angle of 16 degrees or less; or
the tubular body is 3 mm with the fibers are interwoven at a pitch angle of 18 degrees or less (Column 8 lines 9-20; 3 mm diameter, and pitch of 15-30 degrees). Berez and Burnside are involved in the same field of endeavor, namely endovascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diameter of the tubular body and pitch of the weaving to that which is taught by Burnside since discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, the applicable range of acceptable diameter for the intended use of the device, and acceptable pitch angle for the intended use of the device, are optimizable by the person of ordinary skill.
claim 42 the Berez Burnside Clerc Hebert Combination teaches the device of claim 8? substantially as is claimed,
wherein Clerc further teaches the radiopaque material comprises iodine or barium ([0053]).
Regarding claim 43 the Berez Burnside Clerc Hebert Combination teaches the device of claim 12? substantially as is claimed,
wherein Clerc further teaches each of the at least one wire independently comprises:
a nickel-titanium alloy coated with a radiopaque material;
a drawn filled tube (DFT) comprising a nickel-titanium alloy exterior and a core comprising the radiopaque material;
a DFT comprising an exterior comprising the radiopaque material and a core comprising a nickel-titanium alloy;
a cobalt-chromium nickel alloy coated with the radiopaque material; 
a DFT comprising a cobalt-chromium nickel alloy exterior and a core comprising the radiopaque material; or 
a DFT comprising an exterior comprising the radiopaque material and a core comprising cobalt-chromium nickel alloy ([0055]).
Regarding claim 44 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,
wherein the Combination further teaches the braid is shape set by heating the interwoven bioabsorbable polymeric fibers and the resiliently deformable metal wires of the braid at a temperature which relieves residual stress in the polymeric fibers but not in the metal wires (this is stated as a product-by-process limitation (see explanation above). Since the method step is taught by Hebert (see the explanation in the rejection to claim 1 above), any resulting feature of that process is also understood to be taught (e.g. “relieving residual stress”).).

Regarding claim 17 the Berez Burnside Clerc Hebert Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses a method of treating an aneurysm of an intracranial blood vessel ([0007], [0003]), the method comprising deploying the device as defined in claim 1 (see rejection to claim 1 above) in the lumen of the blood vessel at a position proximal to the aneurysm ([0007]).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berez in view of Burnside as is applied above, further in view of Heiferman et al. (US 20190110881 A1), hereinafter known as Heiferman.
Regarding claim 41 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,
 but is silent with regards to the device having a pore density from 10-32 pores/mm2 in an expanded formation.
However, regarding claim 41 Heiferman teaches an endovascular device which has a pore density in the range of 10 pores/mm2 to about 32 pores/mm2  in an expanded formation ([0022]). Berez and Heiferman are involved in the same field of endeavor, namely endovascular prostheses. It would have been obvious in vivo reaction, such as incorporation into the blood vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/13/22